DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 5-20-2022 Amendment was received.  Claim 1, 3, 4, and 7 were amended.  Claims 2, 5-6, 8-9 were cancelled.  Claims 12-21 are withdrawn. Claims 1, 3-4, 7, and 10-11 are pending and examined in this action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,101,651 to Techter in view of CN201102267Y. 

In re Claim 1, Techter teaches a circular saw (see Figs. 1-2) comprising: 
a base including an opening therethrough (see Fig. 1, foot #24 through which the saw blade and lower guard #91 protrude through – see Figs. 1-2); 
a blade guard coupled to the base (see Figs. 1-2, #12); 
a saw blade at least partially positioned within the blade guard (see Figs. 1-2,  saw blade #16) and extending through the opening of the base, the saw blade and the blade guard pivotable relative to the base to adjust a bevel angle of the saw blade relative to the base (see e.g., Fig. 6A and Col. 4, ll. 29-55); 
a housing supported by the blade guard (structures in the figures that includes the handle and the housing surrounding motor, i.e. housing #18 and handle #20); 
a motor positioned within the housing, the motor operable to rotate the saw blade (see Col. 4, ll. 29-55); and 
a bevel angle guide (see Figs. 1-2, and 4, #32) coupled between the base and the blade guard, the bevel angle guide configured to indicate the bevel angle at which the saw blade is adjusted (see Para. Col. 4, ll. 29-55), 
an edge between the base and the bevel angle guide, wherein the bent edge is contiguous with both the base and the bevel angle guide (see annotated Fig. 1, below);
wherein the opening defines a first portion through which the saw blade extends and a contiguous second portion (see annotated Figs. 1-2, below)

    PNG
    media_image1.png
    816
    645
    media_image1.png
    Greyscale



Techter does not teach a bent edge between the base and the bevel angle guide, or wherein the bevel angle guide is integrally formed with the base as a single piece;
wherein the bent edge between the base and the bevel angle guide is formed by bending the bevel angle guide from a first orientation, in which the bevel angle guide is parallel or co- planar with the base, to a second orientation, in which the bevel angle guide is perpendicular to the base; and 
wherein the bevel angle guide is positioned in the second portion of the opening in the base when in the first orientation.

However, CN201102267Y teaches that it is known the art of manufacturing saws to provide a base with a bent edge between the base and the bevel angle guide (see bent edge created at #11 and #10 in Fig. 1), and wherein the bevel angle guide is integrally formed with the base as a single piece (in CN201102267Y, #11 is integrally formed with #10 – see also Para. 0008 teaching the arch-shaped adjustment ruler formed by a punching die);
wherein the bent edge between the base and the bevel angle guide is formed by bending the bevel angle guide from a first orientation, in which the bevel angle guide is parallel or co- planar with the base, to a second orientation, in which the bevel angle guide is perpendicular to the base (in CN201102267Y, see Para. 0008 teaching the arch-shaped adjustment ruler formed by a punching die, see also the cut out of #10, matching the perimeter of #11 – this limitation is a product-by-process limitation, and the examiner notes that when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.  Here,  CN201102267Y teaches the same process, i.e. using a die-press/punch, as the process disclosed by Applicant).

In the same field of invention, circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the manufacturing process of CN201102267Y in the device of Techter.  Doing so is the substitution of one known manufacturing method for another known manufacturing method to achieve the result of producing a saw plate without a second step of assembling the adjustment plate. (see MPEP 2143, I, B).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the welding, riveting or bolting, taught by Techter (see Techter, Col. 5, ll. 10-20), with the stamping process taught by  CN201102267Y.  Doing so eliminates the additional step required (welding, riveting, or bolting) by Techter thus saving time in the manufacturing process. 
 
The examiner notes that making the base of Techter with the process of CN201102267Y would provide for wherein the bevel angle guide is positioned in the second portion of the opening in the base when in the first orientation. 
  


In re Claim 3, Techter in view of CN201102267Y, for the reasons above in re Claim 1, teaches wherein the saw blade is rotatable about a rotational axis, and wherein the bent edge is oriented parallel with the rotational axis (in Techter, the bent edge is parallel with the rotational axis of the blade – see e.g., Figs. 1-2). 

In re Claim 4, Techter in view of CN201102267Y, for the reasons above in re Claim 1, teaches wherein the base includes a front end and an opposite, rear end relative to a cutting direction of the saw blade, and wherein the bent edge is proximate and parallel with the front end of the base (see Techter, annotated Figs. 1-2, teaching the edge proximate and parallel with the front and rear of the base).

 In re Claim 7, Techter in view of CN201102267Y, for the reasons above in re Claim 1, teaches wherein the bevel angle guide includes a straight edge (see Techter, Fig. 6B, #86) and an adjacent arcuate edge (see Techter Fig. 4, #32), and wherein a portion of the opening is defined by an arcuate edge on the base corresponding to a shape of the arcuate edge of the bevel angle guide (see CN201102267Y, Fig. 3, showing the opening corresponding the perimeter of the bevel angle guide).

In re Claim 10, Techter in view of CN201102267Y, for the reasons above in re Claim 1, teaches the bevel angle guide include a single scale indicating the bevel angle of the saw blade (see Figs. 1-2), but does not teach second scale positioned, respectively, on orthogonal surfaces of the bevel angle guide, and wherein each of the first scale and the second scale indicate the bevel angle of the saw blade relative to the base.

However, Techter teaches that it is known in the art to provide scales on two sides of a guide (see Techter, Fig. 3a).  In the same field of invention, circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a second scale on the bevel angle guide of modified Techter.  Doing so is the substation of one known circular saw guide for another known circular saw guide to achieve the results of providing different scales on the same guide.  Adding a second scale would allow the guide to have more angles located on the guide.  In other words, instead of every 15 degrees, it can be narrowed down to 7.5 degrees.  Such a modification would have been within the level of ordinary skill in the art, at the time of the invention. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,101,651 to Techter in view of CN201102267Y , and further in view of US 7,661,194 to Ende, US 9,333,638 to Powell, and US 5,070,562 to Lentino. 

In re Claim 11, modified Techter, in re Claim 1, is silent as to the percentage of the opening; and, as such, does not teach wherein the base includes a total area, and wherein the opening occupies between 35% and 55% of the total area of the base.

However, Ende, Powell, and Lentino all teaching different sized openings in circular saws.  The size of the opening is a balance between viewing the workpiece during use and strength of the base plate.  In other words, the larger the holes/openings in the base plate, the more the user can view what is occurring on the workpiece, but the greater the flexing of the base, or in other words the lower the strength or flatness of the base.  On the other hand, the smaller the opening/holes in the base plate, the stronger and less flexible the base, but smaller openings provide less visibility.  As such, there is a tradeoff between strength and visibility when designing holes in the base. 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a circular saw base with wherein the opening occupies between 35% and 55% of the total area of the base since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here discovering the balance between strength and visibility would have been within the level of one of ordinary skill in the art, depending on the strength of the base and the visibility of the cutting. 

Alternativity, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a circular saw base with wherein the opening occupies between 35% and 55% of the total area of the base since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here discovering the balance between strength and visibility would have been within the level of one of ordinary skill in the art, depending on the strength of the base and the visibility of the cutting as changing the size of an opening is considered routine and a matter of design choice.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that CN 201102267 does not teach wherein the opening defines a first portion through which the saw blade extends and a contiguous second portion.”  The examiner agrees.  However, as noted above, in the rejection of Claim 1, US 5,101,651 to Techter, teaches an opening having a first portion though which the saw blade extends and a contiguous second portion (see annotated Techter Figs. 1-2, above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724